IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 95-30850

                         Summary Calendar



IN RE:   DAVID ALAN DELANEY,

                                          Debtor.

DAVID ALAN DELANEY,
                                          Appellee,

                               versus

DANNY CORLEY, JR., a/k/a BO CORLEY,
                                          Appellant.




           Appeal from the United States District Court
               for the Western District of Louisiana
                            (CA-94-1550)


                         December 21, 1995

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Danny Corley appeals from the United States District Court's

judgment reversing the decision of the United States Bankruptcy

Court and remanding for further proceedings.

                                 I.


     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
       On the evening of September 24, 1986, David Delaney shot Danny

Corley.    In the ensuing state court tort action, the state court

rendered judgment in favor of Corley and awarded $1.4 million in

damages.    The Louisiana Court of Appeals modified the judgment,

increasing the percentage of fault assigned to Delaney from 50% to

80%.    See Corley v. Delaney, 629 So.2d 1255 (La. Ct. App. 1993),

writ denied, 637 So.2d 156 (La. 1994).

       After the state trial court rendered its judgment, Delaney

filed for bankruptcy protection in the United States Bankruptcy

Court for the Western District of Louisiana on October 9, 1992.          On

January    12,   1993,   Corley   filed   his   Creditor's   Complaint   to

Determine Dischargeability, seeking a declaration that the state

court judgment was non-dischargeable under 11 U.S.C. § 523(a)(6).

11 U.S.C. § 523(a)(6) exempts from discharge any debt "for willful

and malicious injury by the debtor to another entity or to the

property of another entity."

       The bankruptcy court rendered judgment for Corley, concluding

that the "debtor clearly committed willful and malicious acts

against the plaintiff."     To support its conclusion, the bankruptcy

court reasoned:

       It is beyond peradventure that loading a twelve gauge,
       double barreled, sawed-off shotgun and pointing it toward
       the face of another unarmed person or against a
       windshield just beyond the face is wrongful and without
       just cause. The facts also support a finding that the
       acts were deliberate, intentional and led to the
       plaintiff's injuries. The debtor systematically went to
       his room and loaded the gun. He briefly put it down when
       reprimanded by his father. Even after his father advised
       him to relinquish it, he again picked up the weapon, put
       his finger on the trigger and headed outside to confront
       the plaintiff.

                                     2
     On appeal, the district court reversed the judgment of the

bankruptcy court and remanded the case for further proceedings.

The district court reasoned:

     We have no quarrel with the conclusions that the loading
     and pointing were intentional acts.      But the factual
     findings do not address or evaluate the damage causing
     activity, viz: the discharge of the gun upon Delaney's
     tapping on the windshield. But for that act, no damage
     could have occurred.    The shot gun must discharge to
     produce the injury suffered by Mr. Corley.
          Our reading of the record leads to a finding that
     the weapon discharge was inadvertent, unintended, and
     totally accidental. We are driven to that conclusion for
     many reasons, including the trial testimony of David
     Delaney at page 322; the trial testimony of William
     Meyers at page 51; and the deposition testimony of the
     victim himself at pages 34, 42, and 60.           We are
     particularly interested in the victim's assertion that
     Mr. Delaney "tapped twice to get my attention, I guess to
     get my attention." page 60.
          Thus, we are left with the inescapable conclusion
     that there is no finding of fact to support the decision
     that the damage causing act of Mr. Delaney was willful
     and malicious. Hence, the decision of the bankruptcy
     court is reversed.     This matter is returned to the
     bankruptcy court for further action not inconsistent with
     this opinion.

This timely appeal followed.

                               II.

     Decisions entered by a district court sitting in bankruptcy

are not appealable to the court of appeals unless they are final.

28 U.S.C. § 158(d); In re Aegis Specialty Marketing Inc. of

Alabama, 68 F.3d 919, 921 (5th Cir. 1995).     "[W]here a district

court's remand entails significant further proceedings, such as

additional fact-finding, then the order should not be considered

final."   Id.; see also In re Harrington, 992 F.2d 3, 6 (1st Cir.

1993) (holding that district court order remanding a case for

further proceedings is not final unless the district court order

                                3
"resolves    all   procedural    and   substantive   issues   necessary   to

conclude the entire appeal").

     In this case, the district court's order remanding the case to

the bankruptcy court entails significant further proceedings that

render the district court's order non-final. Although the district

court found, on its review of the record as it stood, that "the

weapon   discharge     was    inadvertent,     unintended,    and   totally

accidental," the district court did not rule out the possibility

that the bankruptcy court would reopen the proceedings to consider

additional    evidence   on     remand.      Given   this   possibility   of

additional fact-finding, we are not persuaded that the district

court opinion "resolves all procedural and substantive issues

necessary to conclude" this litigation.

     Appeal DISMISSED.




                                       4